722 N.W.2d 805 (2006)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Walter MILLER, Defendant-Appellant.
Docket No. 130358. COA No. 261528.
Supreme Court of Michigan.
October 31, 2006.
On order of the Court, the application for leave to appeal the October 17, 2005 order of the Court of Appeals is considered, and it is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The motions for appointment of counsel, to remand for a Ginther hearing, and for miscellaneous relief are DENIED.